Exhibit 10.14 AMENDED AND RESTATEDDIRECTOR COMPENSATION POLICY Directors of Arcadia Biosciences, Inc., a Delaware corporation (the “Company”) that are not employees of the Company (“Non-Employee Directors”) shall receive for their service as a member of the Board of Directors (the “Board”) of the Company (i) effective as of January 1, 2016, the following cash compensation and (ii) effective as of June 9, 2016 (the date of the 2016 annual meeting of stockholders), the following equity compensation: Cash Compensation Annual Retainer for Board Service Each Non-Employee Director shall be entitled to an annual cash retainer of Thirty Thousand Dollars (US$30,000) (the “Annual Retainer”), payable quarterly in arrears, subject to such director’s continued service to the Company as a Non-Employee Director on the last day of the preceding quarter.Such amounts shall be prorated in the case of service for less than the entire quarter.In addition, with respect to each regular, quarterly meeting of the Board, the Non-Employee Director shall receive the following amount for each meeting attended: (i) Two Thousand Five Hundred Dollars ($2,500) if the Non-Employee Director attends in person, or (ii) Five Hundred Dollars ($500) if the Non-Employee Director attends remotely through telephonic, video-conference, or other electronic means; provided, however, that the total meeting fees may not exceed $10,000 in any calendar year.
